DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim status
The examiner acknowledged the amendment made to the claims on 04/26/2022.
Claims 1-5, 8-17, 19 and 21-24 are pending in the application. Claims 1-5, 8-17, 19 are currently amended. Claims 6-7, 18 and 20 are cancelled. Claims 21-24 are newly presented. Claims 1-5, 8-17, 19 and 21-24 are hereby examined on the merits.
Claim Objections
Claim 19 is objected to because of the following informalities:  "comprise" should read "comprises".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-17, 19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the pH of the rOVA ingredient composition when solubilized in an aqueous solution is above 3.5”. The examiner does not find the support for such a limitation in the disclosure as originally filed. The examiner note that [0015] of the specification recites that the pH of the rOVA when solubilized is between about 3.5 and about 7. However, nowhere in the specification discusses the pH of the “ingredient composition”.
Claims 2-5, 8-17, 19 and 21-24 ultimately depend from claim 1 and therefore necessarily incorporate the written description deficiency therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the pH of the rOVA when solubilized is between about 3.5 and about 4.5. However, it is not clear if claim 16 is narrowing the pH range of the “ingredient composition” in claim 1, or is this a pH of only the rOVA? For the purpose of examination, claim 16 is interpreted to mean that the rOVA only has a pH of about 3.5-4.5 when solubilized. Clarification is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16-17, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anchel WO2016/077457 (cited in IDS, hereinafter referred to as Anchel).
Regarding claims 1, 8-10 and 13-14, Anchel discloses an isolated recombinant egg white protein for making a consumable food product and the method of making the same, the method comprising recombinantly expressing two or more isolated egg white proteins including ovalbumin in host cells ([0006-0008];  [0011]). The host cells may be selected from, inter alia, Pichia pastoris as recited in instant claims 13-14 ([0025]). Further, Anchel includes an embodiment teaching a food item (e.g., a consumable product) comprising an ingredient composition (e.g., an egg white composition) that comprises one (or more) egg white protein including a recombinant ovalbumin ([0007-0008; 0075]).
Anchel teaches that the consumable product comprises one or more protein including recombinant ovalbumin and a food additive, and includes an embodiment that the food additive does not comprises any egg white protein ([0082-0083]), thus reading on the claim limitation that the food item does not comprises any egg-white protein except the recombinant ovalbumin.
The recombinant egg white protein composition may comprise between 50-95% protein by dry weight ([0098]), thus reading on the range of 1-98% as recited in claim 1.
Anchel teaches the egg white composition further comprises a food additive such as ash (e.g., salt such as chloride salt of calcium, magnesium, potassium, etc.; [0015; 0098; 0150]), but is silent regarding the content of ash in the egg white composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of salt in the composition so as to ensure that the subject that consumes the composition could be supplemented with desirable amount of minerals. As such, the proportion of ash as recited in the claim is merely an obvious variant of the prior art.
Regarding the limitation about the food item being “egg-less”, Anchel teaches that there is a need for alternative egg-free egg-white protein production because there is an increasingly health conscious consumer base, and there is widespread recognition of the inhumane conditions of hens subjected to large scale industrial hatchery practices ([0003-0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have avoid an egg in the consumable product of Anchel because of the health consciousness and animal welfare concern.
Anchel does not teach the amount of recombinant ovalbumin in the food item. However, Anchel teaches that the recombinant ovalbumin could function as an emulsifier, a binding agent, a leavening agent, a thickening agent, a browning agent, a clarification agent, a gelation agent, etc. in the food item ([0033-0034]); therefore, a skilled artisan would have been motivated to optimize the amount of ovalbumin in the food to ensure that it could effectively perform its intended function(s). As such, the percent of ovalbumin as recites in claims 1 and 10 are merely obvious variants of the prior art.
Given that Anchel teaches an rOVA ingredient composition in which the amount of rOVA falls with the range recited in the claim 1 and has essentially the same recombinant ovalbumin as recited in the claim (Fig. 1 of Anchel discloses an amino acid sequence of ovalbumin SEQ ID No. 1 that shares at least about 99.7% identity with SEQ ID No. 2 of the instant specification), it logically follows that the ingredient composition as disclosed by Anchel has the characteristics about the pH of the solubilized composition. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that Anchel teaches essentially the same recombinant ovalbumin as recited in the claim (Fig. 1 of Anchel discloses an amino acid sequence of ovalbumin SEQ ID No. 1 that shares at least about 99.7% identity with SEQ ID No. 2 of the instant specification), it logically follows that the ovalbumin as disclosed by Anchel has the characteristics such as foaming capacity, hardness, crumb structure, gelling, etc. as recited in claims 1 and 8-9. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Fig. 1 of Anchel discloses an amino acid sequence of ovalbumin (SEQ ID No. 1) that shares at least about 99.7% identity with SEQ ID No. 2 of instant claim 2.
Regarding claim 3, Anchel teaches that the recombinant egg-white proteins such as ovalbumin may have sequences derived from, inter alia, duck, ostrich or chicken as recited in instant claim 3 ([0015]).
Regarding claim 4, Anchel teaches that the isolated egg white protein is SEQ ID No:1  of Anchel which does not have an N-terminal methionine (Fig. 1, [0011]). Further, Anchel includes an embodiment teaching expressing ovalbumin in Pichia pastoris (Example 1). It is known in the art that Pichia pastoris comprise methionine aminopeptidase 2 (MAP2) which co-translationally removes the N-terminal methionine from nascent proteins.
Regarding claim 5, Anchel teaches that the recombinant egg-white protein composition could be a powder ([0018], [0158] and [0174]).
Regarding claims 11, 17, 21 and 23-24, Anchel teaches that the consumable product being a baked goods (e.g., muffin, bagel, cookie, pastry, etc.) as recited claims 11  and 21, an emulsified product (e.g., mayonnaise and emulsion) as recited in claim 17, souffle as recited in claim 24 , or a liquid food (e.g., beverage) as recited in claim 23 ([0007-0008; 0075].
Regarding claims 12 and 22, given that Anchel teaches the same type of baked product that comprises essentially the same recombinant ovalbumin composition as the claimed invention, it logically follows that the baked product as disclosed by Anchel has the same characteristics in the crumb structure. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Anchel does not teach pH of the recombinant ovalbumin when solubilized. However, the nature of a protein including ovalbumin is such that it is ionized in a pH that is either lower than or higher than its isoelectric point due to the presence of both amino and carboxylic group in the protein. Given that wide type ovalbumin has an isoelectric point of 4.6 and that Anchel actually teaches an ovalbumin that is 100% sequence identity of wide type ovalbumin in Fig. 1, a skilled artisan when solubilizing the protein in an aqueous solution would have been motivated to choose a pH that is either less or greater than the isoelectric point of 4.6 so as to ensure that the ovalbumin protein could be suitably solubilized. As such, the pH as recited in claim 16 is merely obvious variants of the prior art.
Regarding claim 19, Anchel teaches a long list of consumable food products including baked goods, sport drink, flavored water, omelet, noodle,  mayonnaise, custard, ice cream, meringue, etc., (0075]), it is thus inherent that the food products comprise a flavoring agent, a coloring agent, a polysaccharide, or a combination thereof.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anchel as applied to claim 1 above, and evidenced by Ito “Structural Characteristics of Hen Egg Ovalbumin Expressed in Yeast Pichia pastoris”, Biosci. Biotechnol., Biochem., 2005, 69(4), pp 755-761 (cited in IDS, hereinafter referred to as Ito).
Regarding claim 15, Anchel as recited above teaches expressing protein in a host cell such as Pichia pastoris. Claim 15 is met by Anchel because it is considered inherent that ovalbumin expressed in Pichia pastoris comprises mono- or di-glycosylation sites having mannose linked to an N-acetyl glucosamine (Ito, page 758, last paragraph of column 2).
Response to Declaration
The declaration under 37 CFR 1.132 filed 04/26/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Declarant asserts that food products (e.g., Macrons, Pound cakes and Meringues) made with rOVA has comparable or improved characteristics to similar food items made with native egg-white, which, according to the declarant, is surprised or unexpected.
The examiner, after careful consideration, has determined that the showing is not sufficient in rebutting the prima facie case of obviousness because:
First, the showing is not commensurate in scope with the claim. For example:
-where the showing is about baked products (e.g., Macrons and Pound cakes) and Meringues, independent claim 1 broadly recites “an egg-less food item”. The result from two baked products and Meringues can be hardly extrapolated to the broad food item, given that the processing varies from food to food.
-a specific gallus rOVA used in the showing does not enable the broad recombinant ovalbumin as recited in the claim; note that claim 2 recites 74 different recombinant ovalbumin proteins or fragments thereof;
-where the claim recites 0.5-5% ash in the ingredient composition, the showing is totally silent regarding the ash content; nor does the showing specify how much rOVA is in the ingredient composition. It is thus not clear whether the ingredient composition in the showing has the ash and rOVA contents as claimed;
-it is not clear how much rOVA is in the Macaron sample recited in para. 6-10 of the declaration; 
-where the claim recites 2-15% rOVA in the food item, the pound cake in the showing  has about 3% rOVA, and that Meringue has about 8% rOVA. There is no adequate basis to conclude that food item having a higher concentration of rOVA such as 15% will behave the same, for the reason that no trend could be ascertained from the showing;
- the examiner notes that the pound cake made with rOVA has xanthan gum but the control cake doesn’t (example 2 of the specification); as such, the inventive cake and the control does not have same ingredients besides egg-white protein to begin with.
Second, regarding the unexpected result as asserted, the examiner notes that the inventive samples overall do not show superior characteristics to the control at all. Further, MPEP 716.02 (b) has made it clear that the applicant has the burden to establish that the results are unexpected and significant, and that the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. However, in the instant case, declarant merely says that she is surprised that the food item made from rOVA has comparable or improved characteristics to similar food items made with native egg-white but failed to explain why such a result is unexpected or surprised.
 On the other hand, Anchel includes the embodiment teaching the preparation of  baked goods  such as muffin, bagel, cookie, pastry, etc. using a recombinant ovalbumin ([0007-0008; 0075]); a specific example is Angel food cake (Example 10). Further, the examiner submits that it appears more expected than unexpected that food items made with ovalbumin alone is comparable to those made with native egg-white, for the reason that prior art has recognized that ovalbumin as the most abundant protein in the egg-white possesses most of the cooking properties of egg-white. For example, US 2014/0099412 shows that ovalbumin has the foamability ([0026]); US 2002/0098198 teaches that ovalbumin is an effective foam stabilizer ([0047]); US 2009/0155443 discloses that ovalbumin has the gelling capability ([0046]); US 2005/0202149 indicates that ovalbumin has the emulsifying ability ([0026]); US 2016/0106701 teaches that ovalbumin has a thickening effect ([0035]); US 5,514,408 teaches that ovalbumin could be used as a food binder (column 4, line 1-2); US 2020/0345020 teaches that ovalbumin is a film-forming agent in food ([0040]); and Kato (Kato, “Browning and Protein Polymerization Induced by Amino-Carbonyl Reaction of Ovalbumin with Glucose and Lactose”, J. Agric. Food Chem. 1988, 36, 806-809) teaches that ovalbumin has the browning effect (abstract). Note that instant claim 1 also recites the aforementioned characteristics of ovalbumin. Therefore, if one finds out that a food item made with ovalbumin is comparable to those made with native egg-white in different food characteristics, such a finding is probably not as unexpected as declarant has asserted.
The examiner notes that in para. 11 of the declaration, declarant asserts that macarons made with rOVA are in such great demand that they are sold out soon after becoming available.
It is not clear if the declarant is asserting the claimed invention has commercial success. If that is the case, more information including data is needed such that the examiner could determine if the commercial success is commensurate with the claimed invention, and that commercial success is derived from claimed invention.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered and the examiner’s response is shown below:
Regarding the 35 USC 103 rejection over Anchel, applicant argues on page 6 of the Remarks that Anchel does not teach the newly amended limitation about an egg-less food item that does not comprises any egg-white protein other than rOVA, the amount of rOVA in the food item, and the characteristics as recited in the claim.
Applicant’s arguments are considered but found unpersuasive. Applicant is invited to refer to para. 10-17 of the instant office action for examiner’s reasoning that those limitations would have been obvious over Anchel.
Applicant’s argument regarding Challakere on pages 6-7 of the Remarks is considered but is moot, given that Challakere is no longer relied upon in the instant office action.
Regarding the unexpected result as asserted by the applicant on pages 7-8 of the Remarks, applicant is invited to refer to “response to declaration” above for examiner’s response.
Applicant argues on page 8 of the Remarks that example 10-12 of the specification has shown that the result for chicken rOVA could be extrapolated to other avian rOVAs. 
Applicant’s assertion has been acknowledged. However, for the reasons set forth above, the examiner has determined that the showing is not sufficient in rebutting the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791